Exhibit 10.2

FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT

FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT (the “Amendment”), dated as of
July 23, 2014, among QC HOLDINGS, INC., a Kansas corporation (the “Company”) and
Don Early and Gregory L. Smith (individually, a “Buyer” and collectively, the
“Buyers”).

RECITALS:

A. The Company and each Buyer have executed and delivered a Note Purchase
Agreement dated as of September 30, 2011 (the “Original Agreement” and as hereby
amended and hereafter amended in accordance with its terms, the “Agreement”),
pursuant to which the Company issued to Buyers senior subordinated notes (the
“Notes”) of the Company in the aggregate initial principal amount of $3,000,000.

B. The Notes mature on September 30, 2015, and the Company and Buyers have
agreed to extend the maturity of the Notes to September 30, 2016;

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1. Defined Terms. Capitalized terms used in this Amendment and not otherwise
defined have the meanings given those terms in the Original Agreement.

2. Outstanding Notes. The Notes are outstanding in the aggregate principal
amounts set forth on Schedule 1, which reflects the original principal amount of
Notes issued pursuant to the Agreement and the PIK Notes issued and outstanding
(computed with respect to PIK Notes as of June 30, 2014) as of the date hereof.

3. Amendment of Maturity Note. In accordance with Section 9(e) of the Original
Agreement, the maturity date of each outstanding Note and any PIK Notes
hereafter issued in accordance with the Agreement shall be September 30, 2016.
This Amendment shall constitute an amendment of each outstanding Note, and each
Buyer agrees, upon request of the Company, to surrender all outstanding Notes to
the Company in exchange for new Notes that reflect the extended maturity date.

4. Representations and Warranties of Buyer. Each Buyer represents and warrants
with respect to only itself that (a) Buyer is the holder of the Notes listed
opposite his name on Schedule 1 and no other person has any right, claim or
interest therein or lien or encumbrance thereon; (b) Buyer has received and
reviewed the Company’s annual report on Form 10-K for the year ended
December 31, 2013, and all quarterly reports and current reports filed by the
Company with the SEC since the date thereof and has otherwise received such
financial and other information from the Company as Buyer deems necessary or
appropriate to agree to an extension of the maturity of the Notes; and (c) this
Amendment has been duly and validly executed and delivered by Buyer and
constitutes the legal, valid and binding agreement of such Buyer enforceable
against such Buyer in accordance with its terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

5. Representations and Warranties of the Company. The Company represents and
warrants to each of the Buyers that (a) since January 1, 2014, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the
Exchange Act (all of the foregoing filed prior to the date hereof, and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”); (b) as of their respective dates,



--------------------------------------------------------------------------------

the SEC Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and (c) this Amendment has been duly and
validly authorized, executed and delivered by the Company and constitutes the
legal, valid and binding agreement of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

6. Miscellaneous. This Amendment is entered into in accordance with Section 9(e)
of the Original Agreement. All references in the Original Agreement and this
Amendment to the “Agreement” means the Original Agreement as hereby and
hereafter amended in accordance with its terms. The parties ratify and confirm
the terms of the Original Agreement, as hereby amended. Except as expressly set
forth herein, the terms of the Original Agreement remain in full force and
effect.

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused have caused this
First Amendment to Note Purchase Agreement to be duly executed as of the date
first written above.

 

COMPANY: QC HOLDINGS, INC. By:  

/s/ Darrin J. Andersen

  Name:   Darrin J. Andersen   Title:   President & Chief Executive Officer
BUYERS:

/s/ Don Early

Name:   DON EARLY

/s/ Gregory L. Smith

Name:   GREGORY L. SMITH



--------------------------------------------------------------------------------

Schedule 1

SCHEDULE OF OUTSTANDING NOTES

 

(1)

   (3)      (3)  

Buyer

   Aggregate Initial
Principal Amount of
Notes      Aggregate Principal
Amount of Outstanding
PIK Notes*  

Don Early

   $ 2,500,000       $ 289,246   

Gregory L. Smith

   $ 500,000       $ 57,849   

 

* Principal amount of outstanding PIK Notes computed as of June 30, 2014.